Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered.
2.	This action is responsive to the communication filed on 11/17/20 & 12/08/20.  Claims 1, 5, 7, 11, 13 and 14 have been amended. Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-5, 7, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Craft.
8.	With respect to claim 1,
Srinivasan discloses a network attached storage (NAS) data access method,
wherein the method is applied to a NAS system, the NAS system comprises a NAS client and an acceleration apparatus, the acceleration apparatus comprises a first interface and a second interface, the acceleration apparatus is communicatively coupled to the NAS client by using the first interface and is communicatively coupled to a NAS server by using the second interface, and the method comprises:
receiving, by the acceleration apparatus, a first packet sent by the NAS client, wherein the first packet carries an operation object and an operation type of to-be-accessed target data, wherein the first packet is generated by the client according to a first file system type which is adapted to a virtual file system and the first packet is a format of a direct memory access file system (DMAFS) packet;
obtaining, by the acceleration apparatus, the operation object and the operation type that are in the first packet;
converting, by the acceleration apparatus, the operation object and the operation type in the first packet according to a second file system type which is adapted to a network file system, and encapsulating the converted data into a second packet and the second packet is a format of network protocol (Srinivasan col. 3 line 64 – col. 4 lines 36, 56 – col. 5 line 27, col. 6 lines 46-58, col. 7 lines 4-21, 59 – col. 8 line 11, col. 9 line 64 – col. 10 lines 6, 22 – 34, col. 11 lines 37-52, col. 13 lines 16-20 and Figs. 1-4 e.g. (9) FIG. 1 is a schematic block diagram of a multi-protocol storage appliance 100 that may be advantageously used with the present invention.  The multi-protocol storage appliance is configured to provide storage service for both file and block protocol access to information stored on storage devices in an integrated manner.  In this context, the integrated multi-protocol appliance denotes a computer having features such as simplicity of storage service management and ease of storage reconfiguration, including reusable storage space, for users (system administrators) and clients of network attached storage (NAS) and storage area network (SAN) deployments. (10) The multi-protocol storage appliance 100 is illustratively embodied as a storage system comprising a processor 122, a memory 124, a plurality of network adapters 125, 126 and a storage adapter 128 interconnected by a system bus 123.  The multi-protocol storage appliance 100 also includes a storage operating system 200 that provides a virtualization system (and, in particular, a file system) to logically organize the information as a hierarchical structure of named directory, file and virtual disk (vdisk) storage objects on the disks 130. (13)  The network adapter 125 couples the storage appliance to a plurality of clients 160a,b over point-to-point links, wide area networks, virtual private networks implemented over a public network (Internet) or a shared local area network, hereinafter referred to as an illustrative Ethernet network 165.  For this NAS-based network environment, the clients are configured to access information stored on the multi-protocol appliance as files.  (14)  The clients 160 may be general-purpose computers configured to execute applications over a variety of operating systems, including the Solaris.TM./Unix.RTM.  or Microsoft Windows.RTM.  operating systems.  Client systems generally utilize file-based access protocols when accessing information (in the form of files and directories) over a NAS-based network.  Therefore, each client 160 may request the services of the storage appliance 100 by issuing file access protocol messages (in the form of packets) to the appliance over the network 165.  On the other hand, a client 160b running the Solaris operating system may communicate with the multi-protocol appliance using either the Network File System (NFS) protocol over TCP/IP or the Direct Access File System (DAFS) protocol over a virtual interface (VI) transport in accordance with a remote DMA (RDMA) protocol over TCP/IP. (21) Data associated with every write request received at the storage appliance is stored in the NVRAM to protect against data loss in the event of a sudden crash or failure of the storage appliance.  These write requests may apply to either NAS or SAN based client requests. (23)    To facilitate access to the disks 130, the storage operating system 200 implements a write-anywhere file system that cooperates with virtualization modules to provide a function that "virtualizes" the storage space provided by disks 130.  The file system logically organizes the information as a hierarchical structure of named directory and file objects (hereinafter "directories" and "files") on the disks.  The virtualization system allows the file system to further logically organize information as a hierarchical structure of named vdisks on the disks, thereby providing an integrated NAS and SAN appliance approach to storage by enabling file-based (NAS) access to the files and directories, while further enabling block-based (SAN) access to the vdisks on a file-based storage platform. (27) A file system protocol layer provides multi-protocol file access and, to that end, includes support for the DAFS protocol 218, the NFS protocol 220, the CIFS protocol 222 and the Hypertext Transfer Protocol (HTTP) protocol 224.  A VI layer 226 implements the VI architecture to provide direct access transport (DAT) capabilities, such as RDMA, as required by the DAFS protocol 218. (36)    The vdisk storage objects in the file system 280 are generally associated with SAN deployments of the multi-protocol storage appliance, whereas the file and directory storage objects are associated with NAS deployments of the appliance.  The files and directories are generally not accessible via the FC or SCSI block access protocols; however, a file can be converted to a vdisk and then accessed by either the SAN or NAS protocol.  The vdisks are thus accessible as luns from the SAN (FC and SCSI) protocols and as files by the NAS (NFS and CIFS) protocols. (38)    For example, when a NFS or CIFS write request (and associated write data) is received from a client 160 at the storage appliance 100, a single-source multiple-destination copy operation is performed on the write data within file system protocol layers of the storage operating system 200. (44)    Assume a block access or a certain file access write request is issued by a client 160 (initiator) and received at a network adapter, such as network adapter 126, of the storage appliance.  Direct memory access (DMA) logic or "engines" 410 of the adapter transfers (via a DMA operation) write data associated with the request into selected file system buffers 340 acquired by the SCSI target module 270 from the anonymous buffer pool 350.  The SCSI target module 270 constructs a list of these selected file system buffers for use with a write operation associated with the write request. (50) Transfer of write data to the NVlog 195 in accordance with a DMA operation essentially creates a zero-copy write operation.  Zero-copy write operations require different treatment than write operations over network-based file system protocols, like NFS or CIFS [as
wherein the method is applied to a NAS system (e.g. Fig. 1), the NAS system comprises a NAS client (e.g. clients 160a,b of NAS) and an acceleration apparatus (e.g. the multi-protocol storage appliance 100), the acceleration apparatus comprises a first interface and a second interface, the acceleration apparatus is communicatively coupled to the NAS client by using the first interface (e.g. network adapter (NIC) 125) and is communicatively coupled to a NAS server by using the second interface (e.g. storage adapter 128), and the method comprises:
receiving, by the acceleration apparatus (e.g. the multi-protocol storage appliance 100), a first packet sent by the NAS client (e.g. a client 160b running the Solaris operating system may communicate with the multi-protocol appliance using the Direct Access File System (DAFS) protocol over a virtual interface (VI) transport in accordance with a remote DMA (RDMA) protocol over TCP/IP), wherein the first packet carries an operation object (e.g. the selected file) and an operation type (e.g. write request) of to-be-accessed target data, wherein the first packet is generated by the client according to a first file system type (e.g. a Direct Access File System (DAFS)) which is adapted to a virtual file system (e.g. a storage operating system 200 that provides a virtualization system (and, in particular, a file system) to logically organize the information as a hierarchical structure of named directory, file and virtual disk (vdisk) storage objects on the disks 130) and the first packet is a format of a direct memory access file system (DMAFS) packet (e.g. using the Direct Access File System (DAFS) protocol over a virtual interface (VI) transport in accordance with a remote DMA (RDMA) protocol over TCP/IP);
obtaining, by the acceleration apparatus (e.g. the multi-protocol storage appliance 100), the operation object and the operation type that are in the first packet;
converting (e.g. converted), by the acceleration apparatus, the operation object and the operation type in the first packet according to a second file system type which is adapted to a network file system (e.g. accessible as files by the NAS (i.e. Network Attached Storage) (NFS (i.e. Network File System) and CIFS (i.e. Common Internet File System)) protocols), and encapsulating the converted data into a second packet (e.g. accessible as files by the NAS (NFS and CIFS) protocols) and the second packet is a format of network protocol]).
Although Srinivasan substantially teaches the claimed invention, Srinivasan does not explicitly indicate sending, by the acceleration apparatus, the second packet to the NAS server.
Craft teaches the limitations by stating
wherein the method is applied to a NAS system, the NAS system comprises a client and an acceleration apparatus, the acceleration apparatus comprises a first interface and a second interface, the acceleration apparatus is communicatively coupled to the client by using the first interface and is communicatively coupled to a NAS server by using the second interface, and the method comprises:
receiving, by the acceleration apparatus, a first packet sent by the client, wherein the first packet carries an operation object and an operation type of to-be-accessed target data, wherein the first packet is generated according to a first file system type which is adapted to a virtual file system and the first packet is a format of a direct memory access file system (DMAFS) packet;
obtaining, by the acceleration apparatus, the operation object and the operation type that are in the first packet;
converting, by the acceleration apparatus, the operation object and the operation type in the first packet according to a second file system type which is adapted to a network file system, and encapsulating the converted data into a second packet and the second packet is a format of network protocol (Craft col. 3 lines 21-37, col. 6 lines 36-45, 59 – col. 7 line 41, col. 7 line 54 – col. 8 line 5, col. 9 lines 48 – 64, col. 10 lines 22-58, col. 11 lines 37-48, col. 13 line 49 – col. 14 line 6, col. 20 lines 12-28 e.g. (15) In one embodiment, a multiprocessor caching device may accelerate cache reads by delegating a processor of the caching device to a TCP control block (TCB) on the network interface, ensuring that the read is not delayed while the network protocol context for that read is switched between processors as is conventional. Moreover, the caching device may receive data much more quickly than conventional hosts, due to acceleration in network protocol processing and network file system processing. (8) FIG. 1 is a schematic diagram of an embodiment of a system 100 that includes a caching device 102 that is coupled to a server 104 that stores data for clients 106-109.  At least one network 103, which may include a switch 118, couples clients 106-109 to server 104 and caching device 102.  Network interfaces 110, 112 and 114 couple caching device 102 to network 103.  The multiprocessor caching device 102 may be disposed between clients 106-109 and server 104 on the network 103, so that communications between clients 106-109 and server 104 are routed through the caching device. (9) Programs stored on computer readable media such as DRAM 105 and running on processors 121 and 122 include a protocol processing stack 140 that at least has a network layer such as IP and a transport layer such as TCP, a network file system 142 that handles an application layer of the TCP/IP model (layers 5-7 of the OSI model), and cache manager program 144.  Server 104 may have multiple disk drives 151-154 that store data for clients.  (10) Cache manager program 144 includes algorithms that govern how requests (e.g., READ, WRITE, LOOKUP, GETATTR) from clients 106-109 to server 104 are cached and accessed on caching device 102.  For example, a request from a client for a file or portion of a file from the server may be handled by the cache manager 144 by first looking to see whether the caching device 102 has a copy of that file or file portion in its DRAM 105.  In a NFS embodiment, the file may be identified by a binary filehandle on the caching device, which is a unique and persistent reference to the file on the caching device that is independent of the pathname of the file on the server. (11) For a client write request to store a new file on the server, the filehandle contained in the request and stored on the caching device may reference the directory on the server in which the file will be stored.  In one embodiment, the filehandle may be stored on the caching device in a data structure called an nnode, along with the attributes of the file and pointers or other links to any file data that is cached on the caching device.  Each nnode on the caching device represents a file or directory of the server that is stored on the caching device, and contains a filehandle, file attributes and pointers to information.  The pointers may identify, for example, DRAM or SSD buffers, directory entries or symlinks that redirect to such information. (13) When a client requests to read a file or portion of a file on the server that has been cached on the caching device, the filehandle contained in the request as well as the offset and length of the data being requested is determined by the network file system of the caching device.  The same processor on the caching device that was used to read the NFS/RPC or other network file system headers of the read request then constructs a response to the request, including NFS/RPC headers that are written to a register on the network interface along with a pointer to the cached data.  The network interface uses this information to DMA the data from the caching device and construct TCP/IP packets that are sent across the network to the client in response to the read request. (23) Requests are placed on this replay queue when the asynchronous event completes (the DMA in this example).  Requests are taken off this queue by the mainloop in the course of looking for work to do.  The mainloop is the heart of processing in the single-stack embodiment.  Among the things that it does is to check the network for received data/NFS-requests, to check the SSD driver for completed SSD operations, and to check the replay queue for replayed operations. (26) The cache manager requests the data from SSD driver 172, creating a DMA data structure including a link to the nnode.  The mainloop at this time looks for other jobs to work on, such as other NFS requests. (27)    When the data has been transferred by DMA from the SSD to the DRAM cache 170, the cache manager uses the link from the DMA data structure to find the nnode, and uses the link from the nnode to find the NFS data structure 164, which is then placed on replay queue 190. (30) Network file system processing may also be apportioned between the caching device 102 and network interface 110, with the network interface 110 identifying network file system headers within TCP payload data, separating the headers from any corresponding network file system data and storing those headers and data separately on the caching device via direct memory access (DMA).  One of the processors on the caching device can then process a group or batch of those headers according to the network file system protocol, including storing the corresponding data in DRAM on the caching device for example according to filehandles for the NFS protocol. (43)  Step 3 (460): The interface locates the NFS headers (322, 328 and 329) within TCP data stream and delivers them, independently of the data, to the host caching device.  The interface then allocates a MTU buffer and DMAs the NFS/RPC header to this buffer in host memory.  Note that it is possible for this header to straddle multiple packets. (44)  If there is, it then allocates a cache buffer and proceeds to DMA the NFS payload into one or more cache buffers which may, for example, be 4k or 16 k in size.  As with the header, this payload can, and likely will, cross multiple packets.  For example, the interface DMAs the NFS payload (323, 325 and 327) into the cache buffer for write #1 and DMAs the NFS payload (330, 332, 334 and 336) into the cache buffer for write #2. (78) A global cache may be used for example with scale-out NAS products such as server clusters that allow a single file system to provide petabytes of storage with a maximum throughput of, for example, hundreds of Gb/S. For such a file system, a single 4 TB caching device with a network interface composed of two 10 Gb/S NICs is insufficient [as
wherein the method is applied to a NAS system (e.g. Fig. 1), the NAS system comprises a client (e.g. clients 106-109) and an acceleration apparatus (e.g. caching deice 102 – cache accelerator), the acceleration apparatus comprises a first interface (e.g. Network Interface (NI 110-113)) and a second interface, the acceleration apparatus is communicatively coupled to the client by using the first interface and is communicatively coupled to a NAS server (e.g. The multiprocessor caching device 102 may be disposed between clients 106-109 and server 104 on the network 103, so that communications between clients 106-109 and server 104 are routed through the caching device - NAS product such as server clusters) by using the second interface, and the method comprises:
receiving, by the acceleration apparatus, a first packet sent by the client, wherein the first packet (e.g. direct memory access (DMA)) carries an operation object (e.g. a file) and an operation type (e.g. read/write) of to-be-accessed target data, wherein the first packet is generated according to a first file system type (e.g. Network File System (NFS) 142) which is adapted to a virtual file system and the first packet is a format of a direct memory access file system (DMAFS) packet (e.g. NFS header + payload via Direct Memory Access protocol);
obtaining, by the acceleration apparatus, the operation object and the operation type that are in the first packet (e.g. direct memory access (DMA));
converting, by the acceleration apparatus, the operation object and the operation type in the first packet according to a second file system type which is adapted to a network file system (e.g. NFS header & payload), and encapsulating the converted data into a second packet and the second packet is a format of network protocol (e.g. according to the network file system protocol)]); and
sending, by the acceleration apparatus, the second packet to the NAS server (Craft col. 4 lines 30-36, col. 5 lines 26-36, col. 13 line 64 – col. 14 lines 6, 42-57, col. 15 lines 39-45, col. 19 lines 17-34, col. 20 lines 12-28 e.g. (19) In one embodiment the network file system of the caching device may periodically look for receive events by polling a receive event queue.  The network file system then accesses the data structures that contain the network file system headers and corresponding network file system data to process requests (e.g., READ, WRITE, LOOKUP, GETATTR) on behalf of the server. (22) This correspondence is particularly advantageous in combination with the configuration discussed above for which each client TCP connection on the network interface is associated with only one processor on the caching device.  For example, data writes by a client to the server via the caching device, and data reads from the server by the client via the caching device, may all be processed by the same processor on the caching device, along with various control items such as requests and acknowledgements communicated for the writes and reads, all without locking or switching the processor.  (44) Step 4 (465): The interface then determines if there is payload, which is the case if the total SDU length exceeds the header length.  If there is, it then allocates a cache buffer and proceeds to DMA the NFS payload into one or more cache buffers which may, for example, be 4k or 16 k in size.  As with the header, this payload can, and likely will, cross multiple packets.  For example, the interface DMAs the NFS payload (323, 325 and 327) into the cache buffer for write #1 and DMAs the NFS payload (330, 332, 334 and 336) into the cache buffer for write #2. (48) That is, in the case of an NFS transmit, which may involve either the forwarding by the caching device of an NFS request to the back-end server, or the sending by the caching device of a reply to a client, the NFS layer communicates directly with the network interface by filling in a command descriptor with pointers to the NFS header, and possible NFS payload, and notifies the card that there is NFS data to send by writing directly to a register on the card.  This register is made visible to the NFS layer by simply storing the register's address in a global variable in the operating system. (52) TCBs 221-228 represent TCP connections with various clients, not shown in this figure.  TCBs 251-258, on the other hand, represent TCP connections between the caching device and the server, also not shown in this figure.  Like the client TCP connections, only one processor on the caching device is used for a given server TCP connection on the network interface. (75) Thus, for example, TCBs 221-223 may correspond to CPU 121, TCBs 224, 228 and 255 may correspond to CPU 124, and TCBs 251, 252, 253 and 254 may correspond to CPUs 125, 126, 127 and 128 respectively.  In this case, a write request from the client of TCB 223 may be TCP processed by interface 110, and separated into network file system headers and data, the former stored in MTU buffers of memory portion 214 and the latter stored in cache buffers of memory portion 264.  Those network file system headers may be processed by CPU 121 handling context 281, which may at that time be a socket structure corresponding to TCB 223.  The write request data may also be cached in one of the solid state drives 130-134 by CPU 121 running the cache manager 144.  The write request may also be forwarded to the server, for example using TCB 222, which has been designated as the TCP connection between processor 121 of the cache manager and the server mount point, at which time the context 281 may be a socket structure corresponding to TCB 222.  (78) In one embodiment, plural caching apparatuses can work in concert to provide a global cache for a server that advertises a relatively large file system to clients.  Such a global cache, which may also be called a distributed cache, may employ multiple caching devices working together to cache a single back-end filesystem without duplicating data between the caches.  A global cache may be used for example with scale-out NAS products such as server clusters that allow a single file system to provide petabytes of storage with a maximum throughput of, for example, hundreds of Gb/S [as
sending (e.g. data write by a client), by the acceleration apparatus (e.g. via the caching device; an NFS transmit, the forwarding by the caching device of an NFS request to the back-end server), the second packet (e.g. NFS header & payload via Direct Memory Access (DMA)) to the NAS server (e.g. to the server - NAS product such as server clusters; server 104 in Fig. 1)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Srinivasan and Craft, to greatly increase the speed with which a server reads and writes data for clients (Craft col. 2 lines 63-67). 
9.	With respect to claim 3,	
	Craft further discloses when the target data exists in the data cache area and the operation type is a read request, obtaining the target data in the data cache area and a directory and/or a file to which the target data belongs, and sending the directory and/or the file to which the target data belongs and the target data to the NAS client (Craft col. 3 lines 21-37, col. 6 line 59 – col. 7 line 41, col. 7 line 54 – col. 8 line 5, col. 9 lines 48 – 64, col. 10 lines 22-58, col. 11 lines 37-48, col. 13 line 49 – col. 14 line 6, col. 20 lines 12-28 e.g. read).
10.	With respect to claim 4,	
	Craft further discloses when the target data exists in the data cache area and the operation type is a write request, obtaining the target data, and performing an operation of the write request on the target data;
sending the operation object and the operation type to the NAS server;
receiving response information that is from the NAS server and that is of the operation of the write request performed on the target data; and
sending the response information of the operation of the write request to the NAS client (Craft col. 3 lines 21-37, col. 6 line 59 – col. 7 line 41, col. 7 line 54 – col. 8 line 5, col. 9 lines 48 – 64, col. 10 lines 22-58, col. 11 lines 37-48, col. 13 line 49 – col. 14 line 6, col. 20 lines 12-28 e.g. write).
11.	With respect to claim 5,	
	Srinivasan further discloses
generating, by the NAS client, a first packet according to a first file system type, wherein the first file system type indicates a format of a DMAFS packet, and the first packet comprises the operation object and an operation type that is carried in the access request message (Srinivasan col. 3 line 64 – col. 4 lines 8, 56 – col. 5 line 27, col. 6 lines 46-58, col. 7 lines 4-21, 59 – col. 8 line 11, col. 9 line 64 – col. 10 lines 6, 22 – 34, col. 11 lines 37-52, col. 13 lines 16-20 and Figs. 1-4 e.g. each client 160 may request the services of the storage appliance 100 by issuing file access protocol messages (in the form of packets) to the appliance over the network 165.  On the other hand, a client 160b running the Solaris operating system may communicate with the multi-protocol appliance using either the Network File System (NFS) protocol over TCP/IP or the Direct Access File System (DAFS) protocol over a virtual interface (VI) transport in accordance with a remote DMA (RDMA) protocol over TCP/IP; referring to Kimmel et al (US 7155458 B1) col. 4 lines 53-55  “The format of DAFS protocol packets exchanged over the network is well-known and described in DAFS: Direct Access File System Protocol”, or O'Toole (US 7565413 B1) col. 7 lines 46-50 “Alternative protocols include other non-HTTP or HTTP-layered protocols such as DAFS (Direct Access File System) or WebDAV (Web Distributed Authoring and Versioning, a file operating protocol layered on HTTP), which use similar formats to those provided above”); and
sending, by the NAS client, the first packet to the acceleration apparatus, so that the acceleration apparatus converts the operation object and the operation type in the first packet according to a second file system type which is adapted to a network file system, and encapsulates the converted data into a second packet (Srinivasan col. 3 line 64 – col. 4 lines 8, 56 – col. 5 line 27, col. 6 lines 46-58, col. 7 lines 4-21, 59 – col. 8 line 11, col. 9 line 64 – col. 10 lines 6, 22 – 34, col. 11 lines 37-52, col. 13 lines 16-20 and Figs. 1-4 e.g. Transfer of write data to the NVlog 195 in accordance with a DMA operation essentially creates a zero-copy write operation.  Zero-copy write operations require different treatment than write operations over network-based file system protocols, like NFS or CIFS).
Craft further discloses sends the second packet to the NAS server (Craft col. 3 lines 21-37, col. 6 lines 36-45, 59 – col. 7 line 41, col. 7 line 54 – col. 8 line 5, col. 9 lines 48 – 64, col. 10 lines 22-58, col. 11 lines 37-48, col. 13 line 49 – col. 14 line 6, col. 20 lines 12-28).
12.	Claims 7, 9-10 are same as claims 1, 3-4 and are rejected for the same reasons as applied hereinabove.
13.	Claim 11 is same as claim 5 and is rejected for the same reasons as applied hereinabove.
14.	Claim 13 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
15.	Claim 14 is same as claims 1 and 5 and is rejected for the same reasons as applied hereinabove.

16.	Claims 2, 6, 8, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Craft, and further in view of Tsai et al (U.S. 9036283 B1 hereinafter, “Tsai”).
17.	With respect to claim 2,
	Srinivasan further discloses the second interface is a network adapter interface (Srinivasan col. 3 line 64 – col. 4 lines 8, 56 – col. 5 line 27, col. 6 lines 46-58, col. 7 lines 4-21, 59 – col. 8 line 11, col. 9 line 64 – col. 10 lines 6, 22 – 34, col. 11 lines 37-52, col. 13 lines 16-20 and Figs. 1-4 e.g. storage adapter 128).
Although Srinivasan and Craft combination substantially teaches the claimed invention, they do not explicitly indicate wherein the first interface is a peripheral component interconnect express (PCIe) interface or a high-speed peripheral interface.
Tsai teaches the limitations by stating wherein the first interface is a peripheral component interconnect express (PCIe) interface or a high-speed peripheral interface (Tasi col. 1 line 56 – col. 2 line 4 e.g. In an embodiment, a data storage device 102 is shown in FIG. 1.  The data storage device 102 comprises, for example, a hybrid drive.  In an embodiment, the data storage device 102 comprises a direct attached storage ("DAS") device, or a network attached storage ("NAS") device.  The data storage device 102 can also be located within and be part of an electronic device, such as a laptop, a tablet, a mobile communications device, a set top box, or other device which may require data storage.  In an embodiment, the data storage device 102 can be configured to be connected to a host.  The data storage device 102 can be connected to the host utilizing a serial advanced technology attachment ("SATA") interface, a peripheral component interconnect express ("PCIe") interface, or other types of interface which may be suitable for transferring data or commands between the host and the data storage device 102) (Kuzmin col. 27 lines 5-34 e.g. FIG. 5A illustrates a first embodiment of a storage system 501 having such a memory controller 503, a host 505 and memory 507.  In the illustrated embodiment, the memory controller is structured to cooperate with the host 505 in the control of the memory 507.  The memory controller 503 has at least one first interface 509 to exchange commands and data with the host.  Although two such interfaces and corresponding transmission paths are seen in FIG. 5A, these interfaces may be combined (e.g., with communications occurring via a packet-based transmission scheme).  The commands generally relate to operations in memory such as read and write operations, although commands can also be directed to the memory controller 503 to assist in memory functions.  In one embodiment, the commands and signaling protocol are compatible with one or more standards, for example, with Non-Volatile Memory Express (NVMe) or the Small Computer System Interface (SCSI) (in the case of commands) and Peripheral Component Interconnect Express (PCIe) or Serial-Attached SCSI/Serial ATA (SAS/SATA) (in the case of signaling formats)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Srinivasan, Craft and Tasi, to eliminate the copy operation into the file system (Srinivasan col. 2 lines 48-52). 
18.	Claim 6 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
19.	Claim 8 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
20.	Claim 12 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
21.	Claims 15-17 same as claims 2-4 and are rejected for the same reasons as applied hereinabove.

22.	Claims 2, 6, 8, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Craft, and further in view of Kuzmin et al (U.S. 10642505 B1 hereinafter, “Kuzmin”).
23.	With respect to claim 2,
Srinivasan further discloses the second interface is a network adapter interface (Srinivasan col. 3 line 64 – col. 4 lines 8, 56 – col. 5 line 27, col. 6 lines 46-58, col. 7 lines 4-21, 59 – col. 8 line 11, col. 9 line 64 – col. 10 lines 6, 22 – 34, col. 11 lines 37-52, col. 13 lines 16-20 and Figs. 1-4 e.g. storage adapter 128).
Although Craft and Srinivasan combination substantially teaches the claimed invention, they do not explicitly indicate wherein the first interface is a peripheral component interconnect express (PCIe) interface or a high-speed peripheral interface.
Kuzmin teaches the limitations by stating wherein the first interface is a peripheral component interconnect express (PCIe) interface or a high-speed peripheral interface (Kuzmin col. 27 lines 5-34 e.g. FIG. 5A illustrates a first embodiment of a storage system 501 having such a memory controller 503, a host 505 and memory 507.  In the illustrated embodiment, the memory controller is structured to cooperate with the host 505 in the control of the memory 507.  The memory controller 503 has at least one first interface 509 to exchange commands and data with the host.  Although two such interfaces and corresponding transmission paths are seen in FIG. 5A, these interfaces may be combined (e.g., with communications occurring via a packet-based transmission scheme).  The commands generally relate to operations in memory such as read and write operations, although commands can also be directed to the memory controller 503 to assist in memory functions.  In one embodiment, the commands and signaling protocol are compatible with one or more standards, for example, with Non-Volatile Memory Express (NVMe) or the Small Computer System Interface (SCSI) (in the case of commands) and Peripheral Component Interconnect Express (PCIe) or Serial-Attached SCSI/Serial ATA (SAS/SATA) (in the case of signaling formats)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Srinivasan, Craft and Kuzmin, to eliminate the copy operation into the file system (Srinivasan col. 2 lines 48-52). 
24.	Claim 6 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
25.	Claim 8 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
26.	Claim 12 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
27.	Claims 15-17 same as claims 2-4 and are rejected for the same reasons as applied hereinabove.

Response to Argument
28.	On page 10, Applicant alleges Srinivasan fails to describe or suggest the first packet is generated by the client according to a first file system type which is adapted to a network file system, and the acceleration apparatus converts the operation object and the operation type in the first packet according to a second file system type which is adapted to a network file system, and encapsulating the converted data into a second packet and the second packet is a format of network protocol.
	Examiner disagrees because:
As described in Srinivasan col. 3 line 64 – col. 4 lines 36, 56 – col. 5 line 27, col. 6 lines 46-58, col. 7 lines 4-21, 59 – col. 8 line 11, col. 9 line 64 – col. 10 lines 6, 22 – 34, col. 11 lines 37-52, col. 13 lines 16-20 and Figs. 1-4, NAS clients 160b running the Solaris operation system communicate with the multi-protocol appliance (i.e. the acceleration apparatus) using the Direct Access File System (DAFS) protocol over a virtual interface (VI) transport in accordance with a remote DMA (RDMA) protocol over TCP/IP (i.e. generating the first package according to a first file system type which is adapted to a network file system), the multi-protocol appliance converts the write request to the selected file into Network File system (NFS) protocol to the NAS server so the files ca be accessible by the NAS client.
As described in Craft col. 3 lines 21-37, col. 6 lines 36-45, 59 – col. 7 line 41, col. 7 line 54 – col. 8 line 5, col. 9 lines 48 – 64, col. 10 lines 22-58, col. 11 lines 37-48, col. 13 line 49 – col. 14 line 6, col. 20 lines 12-28, the cache accelerator (i.e. the acceleration apparatus) converts the first package (i.e. NFS header + payload with data write) into a second package (i.e. NFS header & payload via Direct Memory Access (DMA)), and forward the second package to the NAS server (i.e. to the server - NAS product such as server clusters; server 104 in Fig. 1)
The disclosures reasonably describe the argued limitation of "the first packet is generated by the client according to a first file system type which is adapted to a network file system, and the acceleration apparatus converts the operation object and the operation type in the first packet according to a second file system type which is adapted to a network file system, and encapsulating the converted data into a second packet and the second packet is a format of network protocol".

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
29.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
30.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 23, 2021